DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 6/21/2022.  Claims 1, 3-21 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 1, 3-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20 the subject matter which is considered to distinguish from the closest prior art of record, Jimenez et al (US 10739053). The prior art of record teaches a supply duct with a deflector that is positioned above the ice maker and includes a water outlet in contrast to the claimed features of an ice maker support frame that supports the ice maker, the ice maker support frame including a fill cup and an air plenum, the fill cup configured to guide water from an upstream source to the ice tray and including a slide extending to an area disposed above the ice tray, the air plenum being disposed vertically above the ice tray and defining a channel therein and extending between first and second walls of the ice maker support frame, the channel extending between an inlet opening formed in the first wall and an outlet opening formed in the second wall, wherein the ice maker is disposed adjacent the inlet opening of the first wall; and a fan disposed at the outlet opening of the second wall, and the fan being located at a position downstream from the ice maker with respect to an air flow generated by the fan.
Regarding claim 13, the subject matter which is considered to distinguish from the closest prior art of record, Shi (US 20200109886). The prior art of record teaches an ice maker support frame that supports the ice maker, the ice maker support frame including a fill cup and an air plenum, the fill cup including a first surface, a second surface, and a slide, collectively configured to guide water from an upstream source to an ice tray of the ice maker, the first surface and the second surface being sloped in different directions, the second surface being disposed between the first surface and the slide in contrast to the claimed features of a shelf disposed within the freezer compartment and having a storage surface and a support surface, the storage surface configured to receive and support food items thereon, and the support surface facing a direction opposite from that of the storage surface; and an ice maker assembly secured to the support surface of the shelf and the ice maker support frame being attached to the support surface of the shelf.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1, 13 and 20 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763